DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 9-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19 recites the limitation "when the second fan performs each of returning the air from the clean room and exhausting the air from the clean room".  This limitation is unclear and confusing because is unclear how can the second fan perform both function unless applicant is referring to the second fan as multiple fans.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11, 13-14, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US Pat No. 8,827,780), hereinafter referred to as Benson, in view of Lee et al. (US 20070253831), hereinafter referred to as Lee, in view of Taira et al. (JPH1096332), hereinafter referred to as Taira.

Re claims 9-11, Benson teaches (Fig 7) an air conditioning system, comprising:
a first unit (40) including a first fan (44) configured to supply air to a clean room (30) from a chamber (50) including a space above a ceiling (ceiling is bellow filters 42) of the clean room; and
a second unit (70) including a second fan (44) configured to perform at least one of returning the air from the clean room through the chamber (see Fig 7), the air conditioning system further comprising:
wherein air having a prescribed adjusted temperature (implicit function of 74) is drawn into the common space in the chamber, and then the first unit further draws the drawn air from the common space into each of a plurality of the clean rooms (see Fig 7 rooms 30), 
wherein the space above the ceiling of each of a plurality of the clean rooms (e.g. C6-lns 23-25, “two clean rooms”) is included in the chamber as a single space common to a plurality of the clean rooms (see Fig 7);
wherein the chamber is not equipped with a duct to draw air having a prescribed adjusted temperature to the first unit (see Fig 7);
wherein, of a plurality of the clean rooms, two or more clean rooms are present in which air is at least returned by the second fan, and the two or more clean rooms are equipped with respective duct shafts (bellow and center duct shafts on Fig 7) through which air is drawn therefrom to the chamber (see Fig 7); 
Benson does not explicitly teach the limitation of a pressure sensor provided in the clean room; and a control unit configured to control the first fan based on a value detected by the pressure sensor.
However, Lee teaches the limitation of a clean room system comprising a pressure sensor (209) provided in a clean room (201); a control unit (212) configured to control a first fan (207) based on a value detected by the pressure sensor (e.g. ¶ 42, “the control system 212 will determine (307) if the pressure is above or below (310) the range or value and send a command (309, 311) to the fan filter unit(s) within that area to adjust their fan speed to meet the pressure requirement of the room 201”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Benson and integrated a pressure sensor provided in the clean room; and a control unit configured to control the first fan based on a value detected by the pressure sensor, as taught by Lee, in order to maintain the pressure levels in the clean room.
Benson does not explicitly teach the limitation of wherein a plurality of the clean rooms have respective target values of room pressure, one or more of the target room pressure values being different from each other.
However, Taira teaches the limitation of a clean room system comprising a plurality of clean rooms (1a and 1b) have respective target values of room pressure, one or more of the target room pressure values being different from each other (e.g. ¶ 12, “The pressure is controlled by changing the number so that it is at a constant positive pressure than the outside air, but the area that is formed in the clean room 1 and is managed with higher cleanliness even between areas where the air conditioning system is independent The air pressure on the side is controlled to be more positive than the air pressure in other adjacent areas”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Benson and integrated a pressure sensor provided in the clean room; and a control unit configured to control the first fan based on a value detected by the pressure sensor, as taught by Taira, in order to maintain a higher level of cleanliness in a certain room (see Taira ¶ 12).

Re claims 13 and 20, Benson, as modified, teaches the air conditioning system according to claim 9 and 10. Benson teaches the limitation of wherein when the second fan returns the air from the clean room, the clean room communicates with the chamber through a suck-in side of the first fan, and concurrently communicates with the chamber through a blow-out side of the second fan (see Fig 7 and arrow flow direction).

Re claims 14 and 21, Benson, as modified, teaches the air conditioning system according to claim 9 and 10. Benson teaches the limitation of wherein the first unit includes a first filter (42) configured to remove dust from air that the first fan has blown into the clean room, and the second unit includes a second filter (42) configured to remove dust from air that the second fan has sucked in from the clean room (see Fig 2).
Re claim 17, Benson, as modified, teaches the air conditioning system according to claim 14. Benson teaches the limitation of wherein each of the first filter and the second filter is a high efficiency particulate air filter (HEPA) (e.g. C5-lns 35-36, “The filter 42 may also be a bottom load HEPA or ULPA filter”).

Re claims 18 and 22, Benson, as modified, teaches the air conditioning system according to claim 9 and 10. Benson teaches the limitation of wherein each of the first fan and the second fan is driven by a direct current motor as a drive source (e.g. C5-lns 14-18, “In an exemplary embodiment, the fan 44 is a motorized fan assembly driven by one or more asynchronous (AC) motors or by electronically commutated (EC or brushless DC) motors”).

Re claims 15-16, Benson, as modified, teaches the air conditioning system according to claim 14. Benson does not explicitly teach the limitation of wherein three or more of the clean rooms, each defined by a wall including a door, are provided, one of the three or more of the clean rooms corresponds to a clean room predetermined, the clean room predetermined is adjacent to two or more of the three or more of the clean rooms, and any one of set pressures in the two or more of the three or more of the clean rooms is lower than a set pressure in the clean room predetermined OR any one of set pressures in the two or more of the three or more of the clean rooms is higher than a set pressure in the clean room predetermined. However, the examiner takes Official Notice of the fact that having more than 2 rooms and the 2 rooms have a lower or higher set pressure value than the 1 room falls within the realm of common knowledge as obvious mechanical expedient (see e.g. JP 2009058191 ¶ 3, Fig 10-12 and/or JP 2013240358 ¶ 30-41, Fig 1). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Benson and integrated wherein three or more of the clean rooms, each defined by a wall including a door, are provided, one of the three or more of the clean rooms corresponds to a clean room predetermined, the clean room predetermined is adjacent to two or more of the three or more of the clean rooms, and any one of set pressures in the two or more of the three or more of the clean rooms is lower than a set pressure in the clean room predetermined OR any one of set pressures in the two or more of the three or more of the clean rooms is higher than a set pressure in the clean room predetermined, in order to provide more clean rooms.

Examiners Notes
The examiner notes that regarding claims 12 and 19 if the applicant in fact refers to the second fan as multiple distinct fans then the claims would be taught by the combination of Benson and Minoshima which teaches having an exhaust fan 43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Minoshima (US 6,368,208) teaches having an exhaust fan 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/9/2022